                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


ROBERT JAMAL JACKSON,

        Plaintiff,

V.                                                                     Civil Action No.3:19CV591

MAJOR OSBORN,

        Defendant.


                                  MEMORANDUM OPINION

        On September 30,2019, the United States Postal Service returned an August 30,2019

Memorandum Order to the Court marked,"RETURN TO SENDER" and "NOT HERE." Since

that date. Plaintiff has not contacted the Court to provide a current address. Plaintiff's failure to

contact the Court and provide a current address indicates his lack ofinterest in prosecuting this

action. See Fed. R. Civ. P. 41(b). Accordingly,the action will be DISMISSED WITHOUT

PREJUDICE.


        An appropriate Order shall accompany this Memorandum Opinion.


                                                               M. Haimah La
                                                               United States District Judge
Date:     QCT 2 8 2019
Richmond, Virginia
